United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10896
                       USDC No. 3:05-CV-698
                     USDC No. 3:93-CR-368-ALL



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DONALD JACKSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Donald Jackson, federal prisoner # 25664-077, seeks a

certificate of appealability (COA) to appeal the dismissal of his

motion to modify his sentence pursuant to 18 U.S.C. § 3582(b)(2),

in which he challenged his sentence for one count of assault with

intent to steal money and property of the United States and one

count of using or carrying a firearm in the commission of a crime

of violence.   The district court construed the motion as an

unauthorized successive 28 U.S.C. § 2255 motion and dismissed it.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10896
                                 -2-

     A COA may issue only if Jackson “has made a substantial

showing of the denial of a constitutional right.”    28 U.S.C.

§ 2253(c)(2).    Jackson, however, does not address the district

court’s holding that his motion was an unauthorized successive

§ 2255 motion.    He has therefore abandoned the only issue

cognizable on appeal, see Hughes v. Johnson, 191 F.3d 607, 613

(5th Cir. 1999), and this court need not address it.    See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Jackson’s pleading in this court is without arguable merit

and is frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   Jackson has previously been sanctioned by this court

for filing frivolous motions and has been warned about filing

additional frivolous pleadings.    See, e.g., In re Jackson, No.

04-10281 (5th Cir. Apr. 29, 2004) (unpublished).    Because Jackson

continues to file frivolous motions, IT IS ORDERED that he now

pay sanctions in the amount of $300, payable to the Clerk of this

Court.   The Clerk of this Court and the clerks of all federal

district courts within this circuit are directed to refuse to

file any pro se civil complaint or appeal by Jackson unless

Jackson submits proof of satisfaction of this sanction.    If

Jackson attempts to file any further notices of appeal or

original proceedings in this court without such proof the clerk

will docket them for administrative purposes only.    Any other
                          No. 05-10896
                               -3-

submissions which do not show proof that the sanction has been

paid will neither be addressed nor acknowledged.

     COA DENIED; SANCTION IMPOSED.